CHARLES J. SCHUCK, Judge.
Claimant, C. B. Pennington, seeks reimbursement in the sum of $10.42 for injuries to his Terroplane automobile caused by state road truck No. 1030-78, on the 18th day of February 1942. It appears that the state road truck in question collided with claimant’s car, the driver of the said state road truck having failed to see or notice claimant’s car approaching on the proper side of the said road and consequently bumping into and colliding with the said car, causing the damage in question.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. The district engineer for the state road commission further states that the driver of the state road truck was largely responsible for the damage to claimant’s car, and likewise recommends payment.
We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of ten dollars and forty-two cents ($10.42).